                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


AYANNA AYISHA COLEMAN o/b/o,
O.C., a minor

               Plaintiff,

          v.                           Case No. 18-127 (EGS/GMH)

ANDREW SAUL,
In his official capacity as
Commission of Social Security,

               Defendant.


                                 ORDER

     Plaintiff Ayanna Coleman is the mother of O.C., a child

residing in the District of Columbia during the period relevant

to this litigation. Ms. Coleman has brought this action seeking

to reverse the final decision of the Commissioner of Social

Security, Andrew Saul, terminating plaintiff’s Supplemental

Security Income (“SSI”) benefits under the Social Security Act,

42 U.S.C. § 405(g). See ECF No. 1. In the alternative, Ms.

Coleman asks this Court to remand the case to the Commissioner

for further administrative proceedings. Pl.’s Mot., ECF No. 15.

Defendant agrees with plaintiff’s alternative request, and has

filed a motion to remand. Def.’s Mot., ECF No. 16.

     On April 10, 2019, the Court referred this case to a

randomly assigned magistrate judge for Report and Recommendation

(“R&R”) on both motions. See Min. Order (4/10/2019). Magistrate

                                   1
Judge G. Michael Harvey issued an R&R on plaintiff’s motion for

judgment of reversal and defendant’s motion to remand to Social

Security. See R&R, ECF No. 19. The Court has carefully reviewed

the R&R and, having received no objections to the R&R pursuant

to Local Civil Rule 72.3(b), accepts the findings and adopts the

recommendations of Magistrate Judge Harvey contained in the R&R.

Accordingly, it is hereby

     ORDERED that plaintiff’s motion for judgment is GRANTED IN

PART and DENIED IN PART; and it is further

     ORDERED that defendant’s motion for remand is GRANTED; and

it is further

     ORDERED that this case shall be remanded to the

Commissioner for proceedings consistent with the recommendations

of the R&R adopted by the Court herein.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          December 11, 2019




                                2
